Title: From George Washington to Bushrod Washington, 23 October 1797
From: Washington, George
To: Washington, Bushrod

 

Dear Sir
Mount Vernon 23d Oct. 1797.

A Mrs Forbes, who was Housekeeper to Governor Brooke, has been strongly recommended by his brother Mr John Brooke to Mr Anderson (my Manager) as a person who would answer my purposes well—She has been written to once or twice, and no answer is obtained. Let me request the favour of you (as it is said she lives somewhere in Richmond) to ascertain her character & fitness, and if such as you conceive would answer our purposes—for your Aunt is exceedingly fatiegued & distressed for want of a good housekeeper—to enquire whether she has received the letters which have been written to her; what her determinations are; & terms. If you know of another, pray inform us. I wrote some time ago to you respecting Pearson’s suit. Our loves to Mrs Washington—and I am always your Sincere friend and Affecte Uncle

Go: Washington

